Case 0:19-cv-61880-BB Document 7 Entered on FLSD Docket 09/18/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-61880-BLOOM/Valle

 BRANDON ARNEAUD,

        Plaintiff,

 v.

 PLAN B WELLNESS CENTER, LLC,

       Defendant.
 ________________________________/

                           ORDER ON DEFAULT PROCEDURES

        THIS CAUSE is before the Court upon a sua sponte examination of the record. Plaintiff

 filed the above-captioned action on July 25, 2019, ECF No. [1]. A summons was issued as to

 Defendant Plan B Wellness Center, LLc (“Defendant”) on July 26, 2019. ECF No. [3]. Service of

 the summons and Complaint was executed on Defendant on August 27, 2019, setting a response

 deadline of September 17, 2019. ECF No. [6]. To date, Defendant has failed to answer or otherwise

 respond to the Complaint. Accordingly, it is therefore ORDERED AND ADJUDGED that

                1.     Defendant must file its response to Plaintiff’s Complaint by or before

                       September 25, 2019.

                2.     If Defendant fails to file any response to Plaintiff’s Complaint, Plaintiff

                       shall submit a Motion for Entry of Clerk’s Default with respect to Defendant

                       no later than October 2, 2019, that includes the certificate of service

                       indicating that notice of this Order was sent to Defendant, including the

                       address to which it was sent. Plaintiff’s failure to file a Motion for Entry of
Case 0:19-cv-61880-BB Document 7 Entered on FLSD Docket 09/18/2019 Page 2 of 2
                                                          Case No. 19-cv-61880-BLOOM/Valle


                      Clerk’s Default within the specified time may result in dismissal without

                      prejudice and without further notice as to the Defendant.

               3.     The Plaintiff is directed to serve a copy of this Order upon all defaulting

                      Defendants.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 18, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Plan B Wellness Center, LLC
 c/o Pollicella and Associates
 4312 E. Grand River
 Howell, MI 48843




                                               2
